Citation Nr: 0500739	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  99-01 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to an initial rating for hearing loss of the 
right ear, to include the assignment of more than a 0 percent 
evaluation for the period from July 21, 1988, to August 25, 
1997, and more than a 10 percent rating, beginning August 26, 
1997.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

4.  Entitlement to an initial rating in excess of 10 percent 
for maxillary sinusitis.

5.  Entitlement to an initial rating in excess of 10 percent 
for deviated nasal septum.

[The issues involving the veteran's entitlement to a variety 
of vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code, are addressed in a separate decision 
of the Board of the same date.]




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1950.

By a decision of the Board of Veterans' Appeals (Board), 
dated May 9, 1997, entitlement of the veteran to service 
connection for hearing loss of the right ear, tinnitus, and 
residuals of a deviated nasal septum was established, and the 
veteran's claim for service connection for sinusitis was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, for additional 
development.

The RO effected the Board's May 1997 actions in a rating 
decision entered in June 1997, wherein a 10 percent rating 
was assigned for residuals of a deviated nasal septum, 
effective from July 21, 1988; and 0 percent ratings were 
assigned for hearing loss of the right ear and tinnitus, each 
effective from July 21, 1988.  By further rating action in 
January 1998, the RO established entitlement of the veteran 
to service connection for sinusitis and a 0 percent rating 
was assigned therefor.  A higher rating for right ear hearing 
loss of 10 percent was assigned from August 1997.  

The Board again emphasizes to the veteran that through the 
RO's action with respect to the lone remaining issue over 
which the Board then had appellate jurisdiction, service 
connection for sinusitis, the involvement of the Board with 
respect to any matter it had previously addressed under 
Docket Number 90-52 910 was terminated.  Thereafter, as noted 
below, new issues were perfected for appeal, hence the 
assignment of a new docket number.  

The veteran perfected an appeal as to the initial ratings for 
maxillary sinusitis, hearing loss of the right ear, and 
tinnitus.  In subsequent rating decisions of June 2001 and 
March 2003, the initial ratings for tinnitus and maxillary 
sinusitis, respectively, were increased to 10 percent 
effective from the date of service connection.  

In October 2000, the veteran testified before a Veterans Law 
Judge, Board of Veterans' Appeals (then referred to as member 
of the Board).  At that time, the veteran indicated that he 
did not wish to be represented by Disabled American Veterans 
(DAV), who had been representing him, or other attorney, 
agent, or organization, with respect to the issues involving 
his claims for various VA compensation benefits.  The DAV 
thereafter moved the Board in November 2000, pursuant to 38 
C.F.R. § 20.608, requesting to withdraw from representing the 
veteran in any and all matters before VA.  Such request was 
granted in a ruling dated January 19, 2001.  In March 2001, 
the Board remanded this case to the RO for additional action.  

The Board notes that the remand decision noted that the 
veteran had initiated an appeal via a notice of disagreement 
as to the issues of service connection for an eye disorder 
and as to the initial 10 percent rating for deviated nasal 
septum.  In November 2001, a supplemental statement of the 
case was issued.  In January 2002, the veteran perfected his 
appeal as to these issues.  

The person who held the October 2000 hearing is no longer 
employed at the Board.  

In April 2003, the veteran testified before the undersigned 
at a personal hearing.  At that time, the veteran made it 
clear that he only wished to testify as to the issues 
involving vocational rehabilitation benefits under Chapter 
31, Title 38, United States Code.  He was clear that he did 
not want the other issues in appellate status addressed at 
that time as he considered them to be of a separate nature.  

The issues on appeal are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The Board notes that this claim has been pending for some 
time and there are voluminous records.  However, by the 
veteran's own requests, further due process considerations 
mandate that this claim again be remanded.  The Board points 
out that while the veteran expresses dissatisfaction with the 
amount of time that it is taking to resolve his appeals, he 
has made certain requests which must be addressed prior to 
appellate review by the Board of his claims.  

At his April 2003 hearing, the veteran was emphatic that the 
disability compensation issues were subject to a decision and 
actions of the Veterans Law Judge who conducted the prior 
Board hearing on those issues.  He clearly stated that he did 
not consider these issues to be part of his vocational 
rehabilitation claim, thought those issues were a separate 
matter, and therefore did not want to present testimony as to 
those issues.  

Subsequent to the April 2003 hearing, the veteran has 
submitted numerous items of correspondence in which he 
indicates that he now wants a local hearing at the RO before 
a hearing officer as well as a hearing before a Veterans Law 
Judge of the Board of Veterans' Appeals prior to the 
adjudication of his service connection and rating issues.  He 
states that he has been denied due process in not being 
afforded such hearings.  

At this juncture, the Board points out that the undersigned 
told the veteran that he could testify as to all issues at 
his recent April 2003 hearing.  He did not want to do that.  
However, since some of the issues currently on appeal have 
not been the subject of a hearing to include a local hearing, 
the Board will remand this case for the veteran to so be 
afforded the requested hearings.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  First, VA has a duty 
to notify the veteran and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 3.159(b)(1); see 
38 U.S.C.A. § 5103A(g).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The veteran has been sent VCAA letters.  In June 2001, he was 
sent a VCAA letter pertaining to the issue of service 
connection for an eye disorder.  In November 2001, he was 
sent another VCAA letter as it pertained to higher ratings 
for sinusitis and hearing loss of the right ear.  The issues 
of higher ratings for tinnitus and deviated nasal septum need 
to be addressed.  Thus, a new VCAA letter should be issued.  
In that regard, the Board notes that the prior letters did 
not specifically tell the veteran to submit any evidence in 
the veteran's possession that was pertinent to the claims.  
Accordingly, the agency of original jurisdiction (AOJ) should 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed as to the issues 
remaining on appeal.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidated, in part, the Board's regulatory development 
authority).  All issues as listed on the front page of this 
remand should be included in the new letter.  

VA should continue to undertake the appropriate actions to 
ensure that the current directives of VCAA have been 
followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that his right 
hearing loss, tinnitus, maxillary 
sinusitis, and deviated nasal septum, 
have increased in severity, he must 
submit that evidence to VA.  If there is 
evidence that he has an eye disorder 
which is related to service, he must 
submit that evidence to VA.  

2.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority, 
particularly with regard to the issues of the 
initial evaluation for tinnitus and the 
initial evaluation for deviated nasal septum.  
See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 7-2004 (July 16, 
2004).  A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

3.  The veteran should be scheduled for a 
local hearing before a hearing officer at 
the New York, New York RO.  If all issues 
are not resolved in his favor, the 
veteran should be contacted and be 
requested to indicate if he wants a 
Travel Board hearing before a Veterans 
Law Judge of the Board of Veterans' 
Appeals or a hearing before a Veterans 
Law Judge of the Board of Veterans' 
Appeals via video conference.  

After the above actions have been completed to the extent 
possible, the case should be returned to the Board after 
compliance with appropriate appellate procedures, including 
the issuance of a supplemental statement of the case, if 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


